10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 3:20-cv-06007 Document1 Filed 10/09/20 Page 1of8

IN THE UNITED STATES DISTRICT COURT
IN AND FOR THE WESTERN DISTRICT OF WASHINGTON

JUSTIN STONE, an individual No.

Plaintiff,
COMPLAINT
vs.

STATE OF WASHINGTON
DEPARTMENT OF CORRECTIONS and
STAFFORD CREEK CORRECTIONS
CENTER,

 

Defendants.

 

COMES NOW the Plaintiff, JUSTIN STONE, and alleges as follows:

1.1. Plaintiff, JUSTIN STONE, is an inmate at defendant STAFFORD CREEK

CORRECTIONS CENTER, located in Aberdeen, Greys Harbor County, Washington

1.2. The Defendant, STATE OF WASHINGTON DEPARTMENT OF
CORRECTIONS, is a department of the State of Washington, and acts through its agents and

employees;

1.3. The Defendant, STAFFORD CREEK CORRECTIONS CENTER, is part of the

corrections system of the State of Washington and acts through its employees and agents;

COMPLAINT - 1 Donna Gibson

Law Office of Donna Beasley Gibson PLLC
1204 Cleveland Ave
Mount Vernon, WA 98273
206-242-5529

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 3:20-cv-06007 Document 1 Filed 10/09/20 Page 2 of 8

1.4. All actions and omissions alleged herein, occurred in Greys Harbor County,

Washington.

1.5. This is a civil action of which this court has original jurisdiction under 28
U.S.C. § 1331 and § 1343, and is one which may be removed to this court by Defendants
pursuant to 28 U.S.C. § 1441(b) in that it is a civil action founded on a claim or right arising
under federal law. The district court also has supplemental jurisdiction over any state claim

pursuant to 28 U.S.C. § 1367.

1.6. Plaintiff filed an Administrative Claim with the State of Washington,
Department of Enterprise Management, Office of Risk Management, and more than sixty days

have elapsed since the filing of the claim.

II. FACTS

2.1. Onor about July 15, 2018, Plaintiff JUSTIN STONE was an inmate at

STAFFORD CREEK CORRECTIONS CENTER, housed in H4-A Pod

2.2. At some point prior to July 15, 2018, Plaintiff JUSTIN STONE was prescribed

prazosin by the DOC medical staff for PTSD
2.3. Dizziness and sudden fainting are known side effects of prazosin.

2.4. Onor about July 15, 2018 at approximately 10:20 PM the staff at STAFFORD

CREEDK CORRECTIONS CENTER conducted a fire drill for H4-A Pod.

2.5. During said fire drill, the inmates were lined up, stretching from the front door

of H4 to the nearly the front door of H3.

COMPLAINT - 2 Donna Gibson

Law Office of Donna Beasley Gibson PLLC
1204 Cleveland Ave
Mount Vernon, WA 98273
206-242-5529

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 3:20-cv-06007 Document1 Filed 10/09/20 Page 3 of 8

2.6. During this drill, Plaintiff JUSTIN STONE’s knees buckled and he collapsed.

2.7. Plaintiff JUSTIN STONE-stuck his head/feee on the breezeway concrete
Fall back on hiS backs.de
2.8. | One of the officers ordered Plaintiff JUSTIN STONE to “get up.”

2.9. Plaintiff JUSTIN STONE was able to stand for a matter of seconds and toppled
over again, oi face fost into the concrete

2.10. Blood was coming from Plaintiff JUSTIN STONE’s mouth.

2.11. Plaintiff STONE had multiple teeth broken, and abrasions on his chin, chest

and both knees and a closed head concussion.

2.12. At this time, one of the officers, came to Plaintiff JUSTIN STONE’s aid and

told him to stay on the ground.

2.13. Medical aid arrived and Plaintiff JUSTIN STONE was taken for medical

treatment.

2.14. On or about February 19, 2019 it was determined that Plaintiff JUSTIN STONE
had been overmedicated on his prazosin and that was likely the result of his fall on July 15,

2018.

2.15. On November 1, 2018, Plaintiff JUSTIN STONE’s request for an upper denture

was denied.

2.16. On or about December 18, 2018, Plaintiff JUSTIN STONE filed a grievance

regarding the CRC’s decision.

2.17. That grievance was denied on December 21, 2018 by D. Brewer, CSII.

COMPLAINT - 3 Donna Gibson

Law Office of Donna Beasley Gibson PLLC
1204 Cleveland Ave
Mount Vernon, WA 98273
206-242-5529

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 3:20-cv-06007 Document1 Filed 10/09/20 Page 4 of 8

2.18. On or about December 31, 2018, Plaintiff JUSTIN STONE filed an appeal of

the level one response, by filing a level 2 grievance.

2.19. The level 2 grievance was denied on January 4, 2019 by Superintendent Ronald

Hayes.

2.20. On or about January 15, 2019, Plaintiff JUSTIN STONE filed an appeal of the

level 2 response by filing a Level 3 grievance.

2.21. In reviewing the Level 3 grievance, Dr. J. McDaniel , Chief of Dentistry
reviewed Plaintiff STONE’s records and found that Plaintiff STONE’s case was an exception
to the rule that DOC does not cover the expense of replacement of teeth solely for esthetic
purposes, and recommended that DOC Dental evaluate Plaintiff STONE for an upper partial

denture.

2.22. The level III grievance was supported on February 19, 2019 by Assistant

Secretary Deputy Director Mary J. Currey.

2.23. On February 19, 2019, Assistant Secretary Deputy Director Mary J. Currey
confirmed that the dosage of prazosin Plaintiff JUSTIN STONE had been prescribed and
administered by the DOC medical staff may have contributed to his fainting spells which

caused irreversible nerve damage to some of his front teeth.

III. FIRST CAUSE OF ACTION
FAILURE TO PROVIDE REASONABLE MEDICAL CARE FOR INMATE

3.1 Plaintiff incorporates by reference paragraphs 1.1 through 2.23 as if fully set

forth herein.

3.2. Defendants had a duty to provide reasonable medical care for inmates in their care.

COMPLAINT - 4 Donna Gibson

Law Office of Donna Beasley Gibson PLLC
1204 Cleveland Ave
Mount Vernon, WA 98273
206-242-5529

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 3:20-cv-06007 Document1 Filed 10/09/20 Page 5of8

3.3 Defendants breach that duty by prescribing a dosage of medication that contributed to

Plaintiff JUSTIN STONE’s fainting.

3.4 As a direct and proximate result of Defendants’ breach of their duty of care to provide
for Plaintiff's serious medical condition, Plaintiff suffered pain and suffering and repeated

surgeries.

IV. SECOND CAUSE OF ACTION
NEGLIGENCE

4.1 Plaintiff incorporates by reference paragraphs 1.1 through 2.23 as if fully set forth

herein.

4.2 Plaintiff alleges that the injuries sustained by Plaintiff would ordinarily not occur

absent negligence on the part of the Defendants

V. THIRD CAUSE OF ACTION: VIOLATION OF 8™ AMENDMENT RIGHT TO BE
FREE FROM CRUEL AND UNUSUAL PUNISHMENT

5.1 Plaintiff incorporates by reference paragraphs 1.1 through 2.28 as if fully set forth

herein.

5.2 Plaintiff alleges that Defendants violated his Eighth Amendment rights to be free of

cruel and unusual punishment.

5.3 The actions and omissions alleged herein were engaged in pursuant to the policies and
practices of STATE OF WASHINGTON DEPARTMENT OF CORRECTIONS, STAFFORD
CREEK CORRECTIONS CENTER, acting by and through its agents and employees and

under color of laws and ordinances of the State of Washington.

COMPLAINT - 5

Donna Gibson
Law Office of Donna Beasley Gibson PLLC
1204 Cleveland Ave
Mount Vernon, WA 98273
206-242-5529

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 3:20-cv-06007 Document1 Filed 10/09/20 Page 6 of 8

VI. FOURTH CAUSE OF ACTION:
BREACH OF DUTY OF CARE

6.1 Plaintiff incorporates by reference paragraphs 1.1 through 2.28 as if fully set forth

herein.

6.2 Plaintiff alleges that upon his incarceration by the Defendants, Plaintiff was unable to
provide care for himself and the Defendants became obligated under a non-delegable duty to
provide care and attention to Plaintiff, the violation of this duty, by Defendants, resulting in

serious and permanent injuries to the person of the Plaintiff.

6.3 Plaintiff alleges that but for that breach of duty, he would not have suffered serious and

permanent injuries.

VII. FIFTH CAUSE OF ACTION:
OUTRAGE

7.1 Plaintiff incorporates by reference paragraphs 1.1 through 2.28 as if fully set

forth herein.

7.2 Plaintiff alleges that the conduct of Defendants has been outrageous in character and so
extreme in degree as to be beyond all bounds of decency and should be regarded as utterly

intolerable and outrageous in nature.

VII. SUXTH CAUSE OF ACTION:
NEGLIGENCE IN TRAINING

8.1 Plaintiff incorporates by reference paragraphs 1.1 through 2.28 as if fully set forth

COMPLAINT - 6 Donna Gibson

Law Office of Donna Beasley Gibson PLLC
1204 Cleveland Ave
Mount Vernon, WA 98273
206-242-5529

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 3:20-cv-06007 Document1 Filed 10/09/20 Page 7 of 8

herein.

8.2 Plaintiff alleges that the Defendant, STATE OF WASHINGTON DEPARTMENT OF
CORRECTIONS and STAFFORD CREEK CORRECTIONS CENTER failed to adequately
and properly train and supervise its employees in the recognition and providing of medical
attention to incarcerated inmates and as a direct and proximate result thereof, Plaintiff suffered

serious injuries to his person, some of which will be permanent in nature.
WHEREFORE Plaintiff prays for judgment against Defendants as follows:
1. For general damages which the Plaintiff has sustained to his person in such amount as

will be just and reasonable to compensate him for his injuries and accompanying pain,
suffering, anxiety and for all damages suffered to date and those which can reasonably be

expected to occur into the future;

2. For medical costs and expenses incurred to date and those which will be reasonably

incurred in the future;
3. For prejudgment interest;

4. For damages resulting from the violations of Plaintiff’s constitutional rights and

liberties;
5. For all other damages which are in amounts now unknown but which will be proven at

the time of trial; and

COMPLAINT -7 Donna Gibson

Law Office of Donna Beasley Gibson PLLC
1204 Cleveland Ave
Mount Vernon, WA 98273
206-242-5529

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 3:20-cv-06007 Document1 Filed 10/09/20 Page 8 of 8

6. For such other and further relief as may seem just and equitable to the court.
qv) '
Respectfully submitted this id day of 5G Dt- , 2020.

PAM Oy ys ~

Donna Gibson WSB/A # 33583

Attorney for Plaintiff

Law Office of Donna Beasley Gibson PLLC
1204 Cleveland Ave

Mount Vernon, WA 98273

206-242-5529

Fax: 425-332-7068
donna@donnagibsonlaw.com

VERIFICATION
[am the plaintiff in the above action. | have read the above Complaint and declare under
penalty of perjury under the laws of the State of Washington that the foregoing is true and

correct to the best of my knowledge, belief and the records that I maintained.

Sign and dated this 3\ day of A vs /S t , 2020 at Aberdeen, Washington.

ue ie

JUSTIN STONE

COMPLAINT - 8 Donna Gibson

Law Office of Donna Beasley Gibson PLLC
1204 Cleveland Ave
Mount Vernon, WA 98273
206-242-5529

 
